Order of disposition, Family Court, New York County (Judith Sheindlin, J.), entered May 20, 1993, adjudicating respondent a juvenile delinquent upon a finding that he committed an act that, if committed by an adult, would constitute two counts of the crime of robbery in the second degree, and placing him with the Division for Youth for a period of up to 18 months, unanimously affirmed, without costs.
Viewing the evidence in the light most favorable to the presentment agency (People v Contes, 60 NY2d 620, 621), the hearing evidence was legally sufficient to establish that respondent acted in concert with his companions in forcibly stealing the complainants’ property by uttering threats, taking part in surrounding them and grabbing items that belonged to them (see, Penal Law § 160.10 [1]; People v Patton, 184 AD2d 483; People v Corbett, 162 AD2d 415, lv denied 77 NY2d 837). Concerning the dispositional order, the evidence at the hearing of respondent’s history of severe problem behavior both in and out of school, particularly his multiple violent offenses, provided ample support for a finding that confinement in a secure facility was the disposition most consistent with respondent’s needs and best interests as well as the community’s need for protection (Family Ct Act § 352.2 [2] [a]; see, Matter of Katherine W., 62 NY2d 947). Concur—Wallach, J. P., Rubin, Asch, Nardelli and Tom, JJ.